          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

ALI MARTIN MATAR
ADC # 159986                                            PETITIONER

v.                      No. 5:18-cv-262-DPM

WENDY KELLEY, Director,
Arkansas Department of Correction                     RESPONDENT

                             JUDGMENT
     Matar' s petition is dismissed with prejudice.



                                                  v
                                 D .P. Marshall Jr.
                                 United States District Judge
